Citation Nr: 1535393	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, or as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in Nashville, Tennessee, certified the appeal to the Board.  The Board remanded the claim for additional development in January 2012 and June 2014.  In February 2015, the Board reopened the claim of entitlement to service connection for hypertension, and then remanded the matter for additional development.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2015 remand, the Board requested a supplemental medical opinion addressing whether the Veteran's hypertension was directly related to Agent Orange exposure and whether hypertension was aggravated by coronary artery disease.  In April 2015, a VA examiner provided the requested opinions, however, the Board finds an additional supplemental opinion is needed.

The Veteran served in the Republic of Vietnam during the Vietnam War, and therefore his in-service exposure to herbicides is presumed.  The National Academy of Sciences has found limited or suggestive evidence of an association between Agent Orange exposure and hypertension in documents titled Veterans and Agent Orange: Update 2010 and Veterans and Agent Orange: Update 2012.  See Mary K. Walker, et al., Veterans and Agent Orange: Update 2012 836 (2012).  Those reports include findings that indicate hypertension may be related to presumed in-service exposure to herbicides.  The April 2015 VA examiner noted that "Agent [O]range is not established to be a risk factor for [hypertension]."  It does not appear, however, that the examiner took into account the National Academy of Sciences' findings, or that he was even made aware of them.  

The Board finds a supplemental opinion should be obtained to determine whether the Veteran's hypertension is etiologically related to in-service exposure to herbicides, taking into account the National Academy of Sciences' findings.  Any outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records relating to the etiology of the Veteran's hypertension.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Forward the Veteran's claims file to the VA examiner who prepared the April 2015 report, or to an equally qualified physician to provide a supplemental opinion addressing the etiology of the Veteran's hypertension.  The examiner must review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his in-service exposure to Agent Orange.  In providing this opinion, the examiner must address the 2010 and 2012 conclusion of the National Academy of Sciences that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions for which presumptive service connection to herbicide exposure is available).  If such an opinion cannot be rendered without resorting to pure speculation, please explain why it is not possible.

3.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

